Citation Nr: 1708111	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  05-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cervical spine radiculopathy and degenerative joint disease (DJD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Z., Counsel






INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  He then served in 
the West Virginia Air National Guard from May 1987 to May 1988 and the North Carolina Air National Guard from May 1988 to January 1999. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for cervical spine radiculopathy and degenerative joint disease was originally reopened and remanded by the Board in May 2008 and then remanded again in June 2009.  In September 2010, the Board denied the issue on appeal.  In November 2010, the Veteran appealed the September 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Order, pursuant to a May 2011 Joint Motion for Remand (JMR), the Court vacated and remanded the Board's decision.  The Board again remanded the case in October 2011 and August 2016.  The case is once again before the Board.


FINDING OF FACT

Cervical radiculopathy and degenerative joint disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, and cervical degenerative joint disease did not manifest within one year of the Veteran's discharge from active duty service.


CONCLUSION OF LAW

The criteria for service connection for cervical radiculopathy and degenerative joint disease are not met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA's duty to notify was satisfied by letters dated in February 2004, in June 2008, and in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

To the extent that notice regarding disability ratings and effective dates came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  However, the procedural defect was cured, as a January 2010 supplemental statement of the case was issued after the RO provided content-complying VCAA notice.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains service treatment records and National Guard records, along with private and VA treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

A VA examination and opinion regarding the Veteran's cervical spine was obtained in August 2008.  The opinion considered the full record, to include the Veteran's service treatment records, lay statements, and current medical condition.  The VA examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided an opinion supported by a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the expert offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

Additionally, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the prior remand directives, to include obtaining a VA examination, allowing for initial AOJ review and adjudication of additional evidence, and attempting to obtain additional records from the Veteran's service in the National Guard, to include his deployment in Southwest Asia while serving in the National Guard.  The Board notes that the AOJ made a formal finding of unavailability of such records, and notified the Veteran of such in September 2014.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and will proceed to a decision.  
Legal Criteria & Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as degenerative joint disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran contends that his cervical spine disability is related to an in-service injury.  In particular, he alleges that he injured his cervical spine at the same time that he injured his low back, while attempting to catch a falling aircraft engine.

Service treatment records show that in June 1981 the Veteran complained of low back pain after a lifting a heavy object at work.  The pertinent finding was tenderness over L4-5.  There was no complaint or finding of cervical pain.

In September 1982, the Veteran complained of headaches and chronic neck stiffness.  X-rays showed a normal cervical spine with good alignment and satisfactory height in the vertebrae and intervertebral disc spaces.  The assessment was to rule out bruxism and to rule out a musculoskeletal cause of the headaches due to a whiplash injury.  On a dental consultation the Veteran was treated for temporomandibular joint syndrome, which eliminated the headaches.  On separation examination, the Veteran denied recurrent back pain and the spine as evaluated as normal. 

Records of the National Guard from 1987 to 1997 contain no complaint or history of cervical pain. 

On VA examination in November 1998, the Veteran stated that, since 1983, whenever he sneezed he had severe neck pain, radiating down the arms for about one minute and then subsided with no further symptoms.  Physical examination of the cervical spine showed that pain, when it occurred, was in the left cervical region, but there was no point tenderness, paraspinal muscle spasm, limitation of motion or pain on motion.  The Veteran reported decreased pinprick sensation over the entire left arm with decreased grip strength in the left hand; dexterity and motor strength were normal.  The diagnosis was a history of neck pain with radiculopathy and h X-ray evidence of degenerative joint disease.

In August 2001, the Veteran was seen for complaints of numbness and tingling in both hands, as well stiffness in his neck.  X-rays of the cervical spine showed mild degenerative joint disease/arthritis.  Mild cervical spondylosis was diagnosed.

In May 2002, the Veteran was seen by a private neurologist for his neck and arm pain.  He stated that when he injured his low back on active duty in 1983 he though he injured his neck at the same time.  He described posterior neck pain since 1985, which had progressively worsened.  

In May 2002, a MRI of the cervical spine showed a disc bulge at C6-7, C5-6, and C4-5.  In April 2004, a MRI of the cervical spine showed no fracture or spondylolisthesis.  

On VA examination in May 2004, the Veteran stated that in 1981 he was teaching students how to handle aircraft engines and he noticed that they had forgotten to put a certain pin in the engine and it was starting to fall and as he tried to catch the engine he hurt his neck and back and that he had has neck and back ever since.  The diagnosis was injury to the cervical spine with marked limitation of motion and degenerative changes of the cervical spine.

In April 2007, the Veteran was seen for complaints of neck pain with radiating pain or numbness to his arm and hand.  In May 2007, X-rays showed degenerative changes of the cervical spine.  In September 2007, a MRI showed mild degenerative disc disease at C5-6 and C6-7.

On VA examination in August 2008, the Veteran dated his neck pain to the incident in service, when he tried to catch an engine.  The examiner noted that the only service treatment record for the neck in the claims file showed treatment for neck stiffness in September 1982 as part of an evaluation for headaches.  X-rays of the neck at that time were normal.  The examiner also noted the Veteran had multiple yearly fitness examinations in both active duty and National Guard service since that time, all without reports of neck pain or stiffness.  Mild degenerative disc disease and degenerative joint disease were first shown on X-ray in 1998, as well as on MRI in 2002, although the MRI report was also read as normal.  The diagnoses were degenerative disc disease and degenerative joint disease of the cervical spine.  In light of the Veteran's medical history, the VA examiner found that the Veteran's present cervical spine disability was less likely than not related to the incident in service.

In a written statement in May 2009, the Veteran's private physician, Dr. B., reported that she had seen the Veteran on four occasions for neck pain and he had provided a greater than ten year history of pain, which he related to an accident while in service and that the pain had become increasingly severe over the last ten years.  The physician stated degenerative arthritis frequently occurs after trauma such as was sustained by the Veteran and often takes many years after trauma to become manifest.

In a written statement submitted in February 2010, the Veteran reported that prior to obtaining the written opinion from his private physician, he had provided her with copies of his service treatment records, his VA treatment records, and all diagnostic testing.  He asserted that since this background evidence had been provided to the physician prior to her written opinion, her opinion should be considered of equal probative value to that of the VA examiner.

As an initial matter, the Board finds that service connection for a cervical spine disability on a presumptive basis is not warranted, as X-ray evidence of degenerative joint disease was first diagnosed in 1998, 14 years after service and well beyond the one-year presumptive period after separation from service in 1984 for degenerative joint disease or arthritis as a chronic disease under 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307 and 3.309.

With regard to establishing service connection on the basis of continuity of symptomatology, the Board notes that, beginning in 2002, the Veteran has stated that he has had neck pain ever since the injury in 1981.  However, the Board finds such statements to be inconsistent with the other evidence of record.  For example, in service there was no contemporaneous complaint or history of a neck injury in 1981 and the Veteran did not identify any neck abnormality on separation examination or over the period from 1987 to 1997, when the Veteran was in the National Guard.  And on VA examination in November 1998, the Veteran stated that since 1983 whenever he sneezed he had severe neck pain, he did not refer to an injury in service.  The record from 1981 to 1997 does not refer to a neck injury and is of more probative value than the more recent assertions made 18 years after service. 

In weighing the Veteran's statements of continuity, the Board finds that his current recollections and statements made in conjunction with his claim to be of lesser probative value than the contemporaneous in-service history and the absence of symptoms for years after service, which included a 10 year period in which the Veteran was in the National Guard in which there was no evidence of a cervical abnormality.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Turning to service connection on a direct basis and the medical opinions of record, the Board finds the statement of the private physician not credible, as the stated rationale for such opinion was based on the Veteran's report of continuity of symptomatology, which the Board has rejected.  See Coburn v. Nicholson, 19 Vet. App. 429, 432-33 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).   For this reason, evidence has no probative value, that is, the evidence does not tend to prove a material fact in the case, that is, the onset of cervical radiculopathy and degenerative joint disease in service.

Furthermore, even though the Veteran reported that he had provided his private physician with copies of his service treatment records, VA treatment records, and all diagnostic testing, prior to her authoring her opinion, the Board notes that such was not mentioned in her opinion and, therefore, the Board does not know how, or, if at all, such relevant medical history was factored into her opinion.  Conversely, the Board accords high probative value to the August 2008 VA opinion, which includes discussion of the Veteran's lay and clinical history, to include service and post-service records and examination results.  Accordingly, this evidence is considered both competent and highly probative, and outweighs the probative value of the statements from Dr. B.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board has also considered the Veteran's assertions that his cervical spine disability is related to service.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, the cause of the Veteran's cervical spine disability involves a complex medical etiological question, requiring specific, specialized, medical knowledge and training that the Veteran is not shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL is too "medically complex" for lay diagnosis based on symptoms); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).

Finally, to the extent that the Veteran's representative has alleged service connection on a secondary basis as related to the Veteran's service-connected low back disability, the Board notes that he has not asserted this theory with any specificity, and there is no medical evidence of record which supports this theory.  Accordingly, further development of such theory, to include a VA examination, is not warranted, and, as there is no competent medical evidence which supports a relationship between the two disabilities, service connection on a secondary basis is not established.

For the foregoing reasons, the Board finds that service connection for cervical spine radiculopathy and degenerative joint disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for cervical spine radiculopathy and degenerative joint disease is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


